 


109 HR 3862 IH: Pension Flexibility for Displaced Workers Act of 2005
U.S. House of Representatives
2005-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3862 
IN THE HOUSE OF REPRESENTATIVES 
 
September 22, 2005 
Mr. Boehner (for himself, Mr. Sam Johnson of Texas, Mr. Kline, Mr. Jindal, and Mr. Boustany) introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To provide for appropriate waivers, suspensions, or exemptions from provisions of title I of the Employee Retirement Income Security Act of 1974 with respect to individual account plans affected by Hurricane Katrina. 
 
 
1.Short titleThis Act may be cited as the Pension Flexibility for Displaced Workers Act of 2005.  
2.Authority to prescribe guidance by reason of the Presidentially declared disaster caused by Hurricane Katrina 
(a)Waivers, suspensions, or exemptionsIn the case of any pension plan which is an individual account plan, or any participant or beneficiary, plan sponsor, administrator, fiduciary, service provider, or other person with respect to such plan, affected by Hurricane Katrina, or any service provider or other person dealing with such plan, the Secretary of Labor may, notwithstanding any provision of title I of the Employee Retirement Income Security Act of 1974, prescribe, by notice or otherwise, a waiver, suspension, or exemption from any provision of such title which is under the regulatory authority of such Secretary, or from regulations issued under any such provision, that such Secretary determines appropriate to facilitate the distribution or loan of assets from such plan to participants and beneficiaries of such plan. 
(b)Exemption from liability for acts or omissions covered by waiver, suspension, or exemptionNo person shall be liable for any violation of title I of the Employee Retirement Income Security Act of 1974, or of any regulations issued under such title, based upon any act or omission covered by a waiver, suspension, or exemption issued under subsection (a) if such act or omission is in compliance with the terms of the waiver, suspension, or exemption. 
(c)Plan terms subject to waiver, suspension, or exemptionNotwithstanding any provision of the plan to the contrary and to the extent provided in any waiver, suspension, or exemption issued by the Secretary of Labor pursuant to subsection (a), no plan shall be treated as failing to be operated in accordance with its terms solely as a result of acts or omissions which are consistent with such waiver, suspension, or exemption. 
(d)Expiration of authorityThis section shall apply only with respect to waivers, suspensions, or exemptions issued by the Secretary of Labor during the 1-year period following the date of the enactment of this Act. 
(e)DefinitionsTerms used in this section shall have the meanings provided such terms in section 3 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1002). 
3.Authority in the event of Presidentially declared disaster or terroristic or military actionsSection 518 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1148) is amended by inserting , under any regulation issued thereunder, or under any plan provision after under this Act.  
 
